UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended March 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number 1-10638 CAMBREX CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 22-2476135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ONE MEADOWLANDS PLAZA, EAST RUTHERFORD, NEW JERSEY 07073 (Address of principal executive offices) (201) 804-3000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý.No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer ý Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o.No ý. As of April 30, 2010, there were 29,333,343 shares outstanding of the registrant’s Common Stock, $.10 par value. CAMBREX CORPORATION AND SUBSIDIARIES Form 10-Q For The Quarter Ended March 31, 2010 Table of Contents Page No. Part I Financial information Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 2 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 4 Notes to Consolidated Financial Statements 5 - 16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 - 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 Part II Other information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 6. Exhibits 22 Signatures 23 Table of Contents Part I - FINANCIAL INFORMATION Item 1. Financial Statements CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (in thousands, except share data) March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Goodwill Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expense and other current liabilities Total current liabilities Long-term debt Deferred income tax Accrued pension and postretirement benefits Other non-current liabilities Total liabilities Stockholders' equity: Common stock, $.10 par value; authorized 100,000,000, issued 31,408,778 shares at respective dates Additional paid-in capital Retained earnings Treasury stock, at cost, 2,083,092 and 2,121,372 shares at respective dates ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 2 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (unaudited) (in thousands, except per-share data) Three months ended March 31, Gross sales $ $ Allowances and rebates Net sales Other revenues Net revenues Cost of goods sold Gross profit Operating expenses: Selling, general and administrative expenses Research and development expenses Total operating expenses Operating profit Other expenses/(income): Interest expense, net Other expenses/(income), net 3 ) Income before income taxes Provision for income taxes Net income $ $ Earnings per share of common stock: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Effect of dilutive stock based compensation 59 3 Diluted .See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (unaudited) (in thousands) Three months ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash flows: Depreciation and amortization Increase in inventory reserve Stock based compensation included in net income Deferred income taxprovision ) 19 Other ) Changes in assets and liabilities: Trade receivables ) ) Inventories ) ) Prepaid expenses and other current assets ) Accounts payable and other current liabilities ) Other non-current assets and liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Acquisition of business, net of cash ) - Net cash used in investing activities ) ) Cash flows from financing activities: Long-term debt activity (including current portion): Borrowings Repayments ) ) Other financing activities ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (dollars in thousands, except share data) (Unaudited) Basis of Presentation Unless otherwise indicated by the context, "Cambrex" or the "Company" means Cambrex Corporation and subsidiaries. The accompanying unaudited consolidated financial statements have been prepared from the records of the Company.In the opinion of management, the financial statements include all adjustments, which are of a normal and recurring nature, except as otherwise described herein, and are necessary for a fair statement of financial position and results of operations in conformity with generally accepted accounting principles (“GAAP”).These interim financial statements should be read in conjunction with the financial statements for the year ended December 31, 2009. The results of operations for the three months ended March 31, 2010 are not necessarily indicative of the results expected for the full year. Impact of Recently Issued Accounting Pronouncements Fair Value Measurements In January 2010, the Financial Accounting Standards Board (“FASB”) issued “Fair Value Measurements and Disclosures - Improving Disclosures about Fair Value Measurements.”This statement requires some new disclosures and clarifies some existing disclosure requirements about fair value measurement as set forth in FASB Statement “Fair Value Measurement.”The amendments are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.The effect of adopting this pronouncement will not have an impact on the Company’s financial position or results of operations. Revenue Arrangements with Multiple Deliverables In September 2009, the Emerging Issues Task Force (“EITF”) issued “Revenue Arrangements with Multiple Deliverables.”This issue addresses how to determine whether an arrangement involving multiple deliverables contains more than one unit of accounting, and how to allocate the consideration to each unit of accounting.This issue will supersede EITF 00-21 “Revenue Arrangements with Multiple Deliverables.”This issue eliminates the use of the residual value method for determining allocation of arrangement consideration; and allows the use of an entity's best estimate to determine the selling price if vendor specific objective evidence and third-party evidence can not be determined.This issue also requires additional disclosure to provide both qualitative and quantitative information regarding the significant judgments made in applying this issue.In addition, for each reporting period in the initial year of adoption, this issue requires disclosure of the amount of revenue recognized subject to the measurement requirements of this issue and the amount of revenue that would have been recognized if the related transactions were subject to the measurement requirements of Issue 00-21.The Company has elected to early adopt the provisions of this standard, on a prospective basis, for revenue arrangements entered into or materially modified beginning January 1, 2010.The adoption of this standard did not have a material impact on the Company’s financial position or results of operations. 5 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Continued) (dollars in thousands, except share data) (Unaudited) Impact of Recently Issued Accounting Pronouncements (continued) Revenue Recognition – Milestone Method In April 2010, the EITF issued “Revenue Recognition – Milestone Method.”This issue provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research or development transactions.This issue is effective on a prospective basis for milestones achieved in fiscal years beginning after June 15, 2010.Early adoption is permitted.The Company is currently evaluating the potential impact of this issue. Acquisitions In March 2010 the Company completed the acquisition of IEP GmbH (“IEP”), a privately held company in Wiesbaden, Germany that is a leader in the field of industrial biocatalysis.IEP offers cost effective customized biocatalytic process development and sales of enzymes to the pharmaceutical industry and was acquired for approximately $6,800 in cash. The Company has preliminarily recorded the excess of the purchase price over the carrying value of the purchased net assets to goodwill.Pending completion of the valuation of the business, the Company will allocate the fair value of IEP to its assets and liabilities and adjust goodwill accordingly. In accordance with the acquisition method, the results of operations of IEP are included in the Company’s consolidated financial statements from the date of acquisition.The acquisition would not have had a material impact on the results of operations had the acquisition occurred at the beginning of 2010 and as such no proforma results have been presented. Stock Based Compensation The Company recognizes compensation costs for stock option awards to employees based on their grant-date fair value.The value of each stock option is estimated on the date of grant using the Black-Scholes option-pricing model.The weighted-average fair value per share for stock options granted to employees during the three months ended March 31, 2009 was $1.55.No stock options were granted during the three months ended March 31, 2010. For the three months ended March 31, 2010 and 2009, the Company recorded $257 and $154, respectively, in selling, general and administrative expenses for stock options.As of March 31, 2010, the total compensation cost related to unvested stock options not yet recognized was $2,456.The cost will be amortized on a straight-line basis over the remaining weighted-average vesting period of 2.9 years. For the three months ended March 31, 2010 and 2009, the Company recorded $195 and $202, respectively, in selling, general and administrative expenses for restricted stock awards.As of March 31, 2010 the total compensation cost related to unvested restricted stock not yet recognized was $676.The cost will be amortized on a straight-line basis over the remaining weighted-average vesting period of 1.9 years. 6 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Continued) (dollars in thousands, except share data) (Unaudited) Stock Based Compensation (continued) The following table is a summary of the Company’s stock options: Options Number of Shares Weighted Average Exercise Price Outstanding at January 1, 2010 $ Forfeited or expired ) $ Outstanding at March 31, 2010 $ Exercisable at March 31, 2010 $ The aggregate intrinsic value for all stock options outstanding as of March 31, 2010 was $4. The following table is a summary of the Company’s nonvested stock options and restricted stock: Nonvested Stock Options Nonvested Restricted Stock Number of Shares Weighted-Average Grant-Date Fair Value Number of Shares Weighted-Average Grant-Date Fair Value Nonvested at January 1, 2010 $ $ Granted - - $ Vested during period ) $ ) $ Forfeited ) $ ) $ Nonvested at March 31, 2010 $ $ Goodwill The changes in the carrying amount of goodwill for the three months ended March 31, 2010, are as follows: Balance as of January 1, 2010 $ Acquisition of business Translation effect ) Balance as of March 31, 2010 $ 7 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Continued) (dollars in thousands, except share data) (Unaudited) Income Taxes The Company recorded tax expense of $828 and $2,520 in the three months ended March 31, 2010 and 2009, respectively.The decrease is due primarily to lower pre-tax earnings. The Company maintains a full valuation allowance against its domestic, and certain foreign, deferred tax assets and will continue to do so until an appropriate level of profitability is sustained or tax strategies can be developed that would enable the Company to conclude that it is more likely than not that a portion of these deferred tax assets would be realized.As such, improvements in pre-tax income in the future, within these jurisdictions where the Company maintains a valuation allowance, may result in these tax benefits ultimately being realized.However, there is no assurance that such improvements will be achieved. As of January 1, 2010 the Company had approximately $4,598 of unrecognized tax benefits, excluding gross interest and penalties.During the three months ended March 31, 2010, the Company decreased its unrecognized tax benefits by $443 primarily for foreign currency translation.Of the total balance of unrecognized tax benefits at March 31, 2010 approximately $3,426, if recognized, would change the effective tax rate. In the next twelve months, the Company may decrease the reserve for unrecognized tax benefits for intercompany transactions by approximately $250 mainly due to the expiration of a statute of limitation period.This item would impact the income tax provision. In September 2008, the Company was selected for a random IRS examination for tax year 2006.The examination is in process.Tax years 2007 and forward remain open to examination within the U.S.The Company is also subject to examinations in its significant non-U.S. jurisdictions for 2005 and 2007 forward. The Company is also subject to audits in various states for various years in which it has filed income tax returns.In June 2009, the Company finalized a New Jersey examination of its open tax years, with no material adjustments.Previous state audits have resulted in immaterial adjustments.Open years for the majority of states where the Company files are 2006 and forward. In 2009, the Company’s Italian subsidiary was examined by the Italian tax authorities, who challenged the business purpose of a 2003 transaction in which a new subsidiary was created, and the deductibility of certain intercompany transactions.In the fourth quarter of 2009, the tax authorities notified the Company that they disagreed with the Company’s responses to their formal assessments.In the first quarter of 2010, the Company filed an appeal to litigate the matter.The Company has analyzed these issues in accordance with guidance on uncertain tax positions and believes its reserves are adequate, and intends to defend itself. In 2009, the Company’s Swedish subsidiary was examined by the Swedish tax authorities, who questioned certain significant intercompany balances and transactions.The Company filed responses to the inquiries in the fourth quarter of 2009.In the first quarter of 2010, the tax authorities notified the Company that they agreed with the Company’s positions on all issues but one, the market interest rate on an intercompany balance.The Company responded with additional information and provided results of a third-party study demonstrating that the interest rate was at market.The Company has analyzed these issues in accordance with guidance on uncertain tax positions and concluded that no reserve is required.The Company intends to defend itself. 8 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Continued) (dollars in thousands, except share data) (Unaudited) Net Inventories Inventories are stated at the lower of cost, determined on a first-in, first-out basis, or market. Net inventories at March 31, 2010 and December 31, 2009 consist of the following: March 31, December 31, Finished goods $ $ Work in process Raw materials Supplies Total $ $ Restructuring Expenses In December 2007, the Company consolidated its United States research and development (“R&D”) activities and small scale active pharmaceutical ingredient (“API”) production with its facility in Charles City, Iowa.The restructuring reserve at March 31, 2010 consisted of the remaining lease payments and related costs under the Company’s current operating lease at the New Jersey R&D facility.The operating lease expires in December 2010. The following table reflects the activity related to the restructuring reserves through March 31, 2010: December 31, 2009 2010 Activity March 31, 2010 Reserve Cash Reserve Balance Expense Payments Balance Lease payments and related costs $ $ - $ ) $ Derivatives and Hedging Activities The Company operates internationally and is exposed to fluctuations in foreign exchange rates and interest rates in the normal course of business.These fluctuations can increase the costs of financing, investing and operating the business.The Company uses derivative financial instruments to reduce these exposures to market risks resulting from fluctuations in interest rates and foreign exchange rates. The Company is exposed to credit losses in the event of nonperformance by the counterparties to the contracts.While there can be no assurance, the Company does not anticipate non-performance by these counterparties. Foreign Currency Forward Contracts The Company's policy is to enter into forward exchange contracts to hedge forecasted cash flows associated with foreign currency transaction exposures as deemed appropriate.This hedging strategy mitigates the impact of short-term foreign exchange rate movements on the Company's operating results. 9 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Continued) (dollars in thousands, except share data) (Unaudited) Derivatives and Hedging Activities (continued) The Company's primary exposures to foreign currency exchange rate fluctuations are in U.S. dollars, Swedish krona, and euros. All forward contracts outstanding at March 31, 2010 have been designated as cash flow hedges and, accordingly, changes in the fair value of these derivatives are not included in earnings but are included in accumulated other comprehensive (loss)/income (“AOCI”).Changes in the fair value of the derivative instruments reported in AOCI will be reclassified into earnings as a component of product revenue when the forecasted transaction occurs.The ineffective portion of all hedges will be recognized in current-period earnings and has been immaterial to the Company's financial results. The notional amounts of foreign exchange forward contracts were $22,502 and $15,781 at March 31, 2010 and December 31, 2009, respectively. Included in AOCI is the fair value of the Company’s forward exchange contracts which is in a net gain position of $174 and $310 as of March 31, 2010 and December 31, 2009, respectively.Gains are located in the Company’s balance sheet under the caption “Prepaid expenses and other current assets” and losses are located under the caption “Accrued expenses and other current liabilities.” The Company recognized a pre-tax loss in other comprehensive loss from foreign exchange contracts of $136 for the three months ended March 31, 2010.The Company reclassified a pre-tax gain of $313 from AOCI into other revenue related to foreign exchange forward contracts for the three months ended March 31, 2010.Assuming current market conditions continue, the entire amount recorded in AOCI related to foreign exchange forward contracts is expected to be recorded into other revenue within the next 12 months to reflect the fixed prices obtained from the forward contracts. Interest Rate Swap Agreements The Company entered into interest rate swap agreements to reduce the impact of changes in interest rates on its floating rate debt.The swap agreements are contracts to exchange floating rate for fixed interest payments periodically over the life of the agreements without the exchange of the underlying notional debt amounts. All swap contracts outstanding at March 31, 2010 have been designated as cash flow hedges and, accordingly, changes in the fair value of these derivatives are not recorded in earnings but are recorded each period in AOCI.Changes in the fair value of the derivative instruments reported in AOCI will be recorded into earnings as interest expense over the remaining life of the swap agreement.The ineffective portion of all hedges will be recognized in current-period earnings and has been immaterial to the Company's financial results. As of March 31, 2010, the Company had three interest rate swaps in place with an aggregate notional value of $60,000, at an average fixed rate of 4.48%, all with maturity dates of October 2010.The Company’s strategy has been to cover a portion of its outstanding floating rate bank debt with fixed interest rate protection.At March 31, 2010 the Company had variable debt of $124,100, of which $60,000 is fixed by interest rate swaps.Interest expense under these agreements, and the respective debt instruments that they hedge, are recorded at the net effective interest rate of the hedged transactions.The fair value of these agreements was based on quoted market prices and was in a loss position of $1,485 and $2,038 at March 31, 2010 and December 31, 2009, respectively.This loss is reflected in the Company’s balance sheet under the caption “Accrued expense and other current liabilities.” 10 Table of Contents CAMBREX CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Continued) (dollars in thousands, except share data) (Unaudited) Derivatives and Hedging Activities (continued) The Company decreased other comprehensive loss by $553 related to interest rate swaps for the three months ended March 31, 2010.The Company reclassified a pre-tax loss of $637 from AOCI into interest expense related to interest rate swaps for the three months ended March 31, 2010.Assuming current market conditions continue, $1,485 is expected to be reclassed out of AOCI into interest expense within the next 12 months. Fair Value Measurements The following tables provide the fair value measured on a recurring basis for the assets and liabilities as of March 31, 2010 and December 31, 2009: Fair Value Measurements at March 31, 2010 using: Description Total Quoted Prices in Active Markets for Identical Assets (Level 1) Signifcant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Foreign currency forwards, assets $ $
